
	
		III
		110th CONGRESS
		2d Session
		S. RES. 571
		IN THE SENATE OF THE UNITED STATES
		
			May 20, 2008
			Mr. Reid (for himself,
			 Mr. McConnell, Mrs. Hutchison, Mr.
			 Cornyn, Mr. Akaka,
			 Mr. Alexander, Mr. Allard, Mr.
			 Barrasso, Mr. Baucus,
			 Mr. Bayh, Mr.
			 Bennett, Mr. Biden,
			 Mr. Bingaman, Mr. Bond, Mrs.
			 Boxer, Mr. Brown,
			 Mr. Brownback, Mr. Bunning, Mr.
			 Burr, Mr. Byrd,
			 Ms. Cantwell, Mr. Cardin, Mr.
			 Carper, Mr. Casey,
			 Mr. Chambliss, Mrs. Clinton, Mr.
			 Coburn, Mr. Cochran,
			 Mr. Coleman, Ms. Collins, Mr.
			 Conrad, Mr. Corker,
			 Mr. Craig, Mr.
			 Crapo, Mr. DeMint,
			 Mr. Dodd, Mrs.
			 Dole, Mr. Domenici,
			 Mr. Dorgan, Mr.
			 Durbin, Mr. Ensign,
			 Mr. Enzi, Mr.
			 Feingold, Mrs. Feinstein,
			 Mr. Graham, Mr.
			 Grassley, Mr. Gregg,
			 Mr. Hagel, Mr.
			 Harkin, Mr. Hatch,
			 Mr. Inhofe, Mr.
			 Inouye, Mr. Isakson,
			 Mr. Johnson, Mr. Kennedy, Mr.
			 Kerry, Ms. Klobuchar,
			 Mr. Kohl, Mr.
			 Kyl, Ms. Landrieu,
			 Mr. Lautenberg, Mr. Leahy, Mr.
			 Levin, Mr. Lieberman,
			 Mrs. Lincoln, Mr. Lugar, Mr.
			 Martinez, Mr. McCain,
			 Mrs. McCaskill, Mr. Menendez, Ms.
			 Mikulski, Ms. Murkowski,
			 Mrs. Murray, Mr. Nelson of Florida, Mr.
			 Nelson of Nebraska, Mr.
			 Obama, Mr. Pryor,
			 Mr. Reed, Mr.
			 Roberts, Mr. Rockefeller,
			 Mr. Salazar, Mr. Sanders, Mr.
			 Schumer, Mr. Sessions,
			 Mr. Shelby, Mr.
			 Smith, Ms. Snowe,
			 Mr. Specter, Ms. Stabenow, Mr.
			 Stevens, Mr. Sununu,
			 Mr. Tester, Mr.
			 Thune, Mr. Vitter,
			 Mr. Voinovich, Mr. Warner, Mr.
			 Webb, Mr. Whitehouse,
			 Mr. Wicker, and Mr. Wyden) submitted the following resolution; which
			 was considered and agreed to
		
		RESOLUTION
		Recognizing the 100th birthday of Lyndon
		  Baines Johnson, 36th President, designer of the Great Society, politician,
		  educator, and civil rights enforcer.
	
	
		Whereas August 27, 2008, marks the 100th birthday of
			 Lyndon Baines Johnson;
		Whereas Lyndon B. Johnson was born in Stonewall, Texas, to
			 Samuel Ealy Johnson, Jr., a Texas representative, and Rebekah Baines, on August
			 27, 1908;
		Whereas upon graduation, Lyndon B. Johnson enrolled in
			 Southwest Texas State Teachers’ College, where he vigorously participated in
			 debate, campus politics, and edited the school newspaper;
		Whereas Lyndon B. Johnson had several teaching positions
			 throughout Texas, including at the Welhausen School in La Salle County, at
			 Pearsall High School, and as a public speaking teacher at Sam Houston High
			 School in Houston;
		Whereas Lyndon B. Johnson went to work as a congressional
			 assistant at the age of 23;
		Whereas Lyndon B. Johnson served the 10th Congressional
			 District in the Texas House of Representatives from April 10, 1937, to January
			 3, 1949;
		Whereas Lyndon B. Johnson became a commissioned officer in
			 the Navy Reserve in December 1941;
		Whereas, during World War II, Lyndon B. Johnson was
			 recommended by Undersecretary of the Navy James Forrestal to President Franklin
			 D. Roosevelt, who assigned Johnson to a 3-man survey team in the southwest
			 Pacific;
		Whereas Lyndon B. Johnson was conferred the Silver Star,
			 which is the military’s 3rd highest medal, by General Douglas MacArthur;
		Whereas, in 1948, Lyndon B. Johnson was elected to the
			 Senate at the age of 41;
		Whereas, in 1951, Lyndon B. Johnson was elected Senate
			 minority leader at the age of 44, and elected Senate majority leader at the age
			 of 46, the youngest in United States history;
		Whereas Lyndon B. Johnson was elected Vice President at
			 the age of 52, becoming president of the Senate;
		Whereas Lyndon B. Johnson’s congressional career and his
			 leadership spanned the stock market crash, the Great Depression, World War II,
			 the nuclear age, the Cold War, the space age, and the civil rights movement,
			 some of the most turbulent years in American history;
		Whereas Vice President Lyndon B. Johnson was appointed as
			 head of the President’s Committee on Equal Employment Opportunities, through
			 which he worked with African-Americans and other minorities;
		Whereas an hour and 38 minutes after the assassination of
			 President Kennedy, Lyndon B. Johnson was sworn in as President aboard Air Force
			 One;
		Whereas Lyndon B. Johnson was a bold leader and an
			 idealist, who had the energy, determination, and leadership to turn those
			 dreams into reality;
		Whereas Lyndon B. Johnson was a “can-do” President because
			 no matter how difficult and daunting the task at hand, he never rested until it
			 was completed;
		Whereas, in 1964, at the request of the Johnson
			 Administration, Congress passed the landmark Civil Rights Act of 1964, which
			 banned de jure segregation in the Nation’s schools and public places;
		Whereas Congress passed by request of the Johnson
			 Administration the Voting Rights Act of 1965, which outlawed obstructive
			 provisions that were determined to be impractical and potentially biased
			 against prospective voters;
		Whereas, in January of 1965, the Johnson Administration
			 introduced by request the legislation that encompassed the Great Society
			 programs;
		Whereas, in 1967, President Johnson nominated Thurgood
			 Marshall as the 1st African-American to serve on the Supreme Court;
		Whereas, during President Johnson’s time in office, the
			 National Aeronautics and Space Administration made spectacular steps forward in
			 space exploration when 3 astronauts successfully orbited the moon in December
			 1968;
		Whereas Lyndon B. Johnson died at 4:33 p.m. on January 22,
			 1973, at his ranch in Johnson City, Texas, at the age of 64;
		Whereas Lyndon B. Johnson was posthumously awarded the
			 Presidential Medal of Freedom in 1980; and
		Whereas Lyndon B. Johnson is honored, venerated, and
			 revered for his drive to establish equality for all Americans, illustrated in
			 the momentous legislation passed during his Administration: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)honors Lyndon B.
			 Johnson for his fortitude in bringing about the passage of the historic Civil
			 Rights Act of 1964 and Voting Rights Act of 1965;
			(2)extols the
			 contributions of Lyndon B. Johnson to the United States;
			(3)commends Lyndon B.
			 Johnson for establishing the Medicare Act of 1965 that has helped millions of
			 Americans; and
			(4)recognizes the
			 100th birthday of Lyndon Baines Johnson, the 36th President, designer of the
			 Great Society, politician, educator, and civil rights enforcer.
			
